DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 10 states “being is carried out”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the natural phenomenon of dispersal and decomposition, does not reasonably provide enablement for human assistance in dispersal and decomposition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims. The specification does not disclose exactly what human assistance results in dispersal and decomposition of the plants.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 8, it is unclear exactly what the claimed simulation is? How does it differ from the step of dispersal and decomposition? How is the simulation carried out?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) “at least one of said step of production, said step of transportation and said step of dispersal and decomposition being is carried out with human assistance”. This judicial exception is not integrated into a practical application because “with human assistance” does not add a meaningful limitation to the natural phenomenon. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed steps only describe a natural phenomenon without significantly more. The specification discloses that “human assistance” is merely prompting a natural phenomenon. Each of the claimed steps take place in nature without human assistance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 107902761 A).
In re claim 1, with reference to the abstract, Chen et al. disclose a method comprising the step of production of at least one macrophyte plant species floating on an expanse of water in order to form a raft of plant biomass. 
Applicants disclose in the specification that the steps of transportation of the raft and dispersal and decomposition of the raft are a natural phenomenon and can take place without the need for human assistance. Therefore the plant biomass production as taught by Chen et al. would be naturally followed by the steps of transportation and dispersal and decomposition. 
In re claim 2, with reference to the description, Chen et al. disclose Ranunculus, water chestnut (Trapa natans), and water caltrop (Trapa bicornis).
In re claims 3-4, Chen et al., as modified by the Applicant’s disclosure, discloses the claimed invention except for the specific plant species claimed. However, the Examiner takes Official Notice that such plant species are well known in the art of floating plant species and therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the plant species as disclosed by Chen et al. with any known suitable plant species for the intended use and environment.
In re claim 5, with reference to the description, Chen et al. disclose investigating the surrounding environment including the water level of the river to determine the ecological habit 
In re claim 6, Chen et al., as modified by the Applicant’s disclosure, disclose the claimed step of floating the biomass along a watercourse (river) flowing into the sea. 
In re claim 7, Chen et al., as modified by the Applicant’s disclosure, disclose at some point and for some given period of time there is storage in a reservoir (river) of fresh water close to the mouth of the water course flowing into the sea. 
In re claim 8, Chen et al., as modified by the Applicant’s disclosure, disclose the claimed step of dispersal and decomposition.
In re claims 9-10, the Examiner takes Official Notice that the macrophyte plant species as disclosed by Chen et al. will naturally disperse nutrients as part of a natural phenomenon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MONICA L BARLOW/            Primary Examiner, Art Unit 3644